Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Smyth on 3/7/2022.

The application has been amended as follows: 
In the Amendment filed on 2/28/2022:

Cancel Claims 21-26;

Claim 27, line 7, before “retention end” insert –the--,
Claim 27, line 16, before “straight segments” insert –the--;

Claim 35, line 9, before “retention end” insert –the--,
Claim 35, line 13, before “straight segments” insert –the--;

Cancel Claims 39-40;

Claim 41, line 12, before “retention end” insert –the--,
Claim 41, line 15, before “straight segments” insert –the--.

Allowable Subject Matter
Claims 27-38, and 41-48 are allowed and have been renumbered as 1-12, and 13-20, respectively.
The following is an examiner’s statement of reasons for allowance: see applicant’s remarks on page 10, fourth paragraph regarding Claims 27 and 35 of the above-noted Amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
March 7, 2022



/HANH V TRAN/Primary Examiner, Art Unit 3637